Citation Nr: 0213450	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, D.C.


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
left knee chondromalacia with patellofemoral degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from September 1971 to 
September 1995.

This appeal arises from a March 2001 rating action that 
denied service connection for bilateral hearing loss, and 
initially granted service connection for left knee 
chondromalacia with patellofemoral degenerative changes and 
assigned a 10 percent rating therefor; the veteran appeals 
the 10 percent rating as inadequate.  A Notice of 
Disagreement therewith was filed in April 2001, and a 
Statement of the Case (SOC) was issued in June 2001.  A 
Substantive Appeal as to the left knee 10 percent rating 
issue only was filed subsequently in June 2001; the veteran 
did not perfect his appeal with respect to the issue of 
service connection for bilateral hearing loss.  A 
Supplemental SOC (SSOC) was issued in December 2001.  
Inasmuch as a higher rating is available for left knee 
chondromalacia with patellofemoral degenerative changes, and 
the veteran is presumed to seek the maximum available benefit 
for this disability, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In his Substantive Appeal, the veteran requested a hearing 
before a Member of the Board of Veterans' Appeals (Board) in 
Washington, D.C.  By letter of March 2002, the Board notified 
the veteran and his representative of a hearing that had been 
scheduled for him before a Member of the Board in Washington, 
D.C. for a date in May 2002.  In a statement of April 2002, 
the veteran's representative at the RO requested postponement 
of the Board hearing scheduled for May 2002.  In another 
statement of April 2002, the veteran's representative at the 
Board stated that the veteran did not want the Board hearing 
to be re-scheduled.  

In written argument dated in April 2002, the veteran's 
representative raised the issue of service connection for a 
right knee disability as secondary to the veteran's service-
connected left knee chondromalacia with patellofemoral 
degenerative changes.  This issue has not been adjudicated by 
the RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's left knee chondromalacia with patellofemoral 
degenerative changes is manifested by subjective 
complaints of pain with prolonged standing or walking, 
with objective findings showing full extension and flexion 
to 120 degrees, and is productive of no more than slight 
functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee chondromalacia with patellofemoral degenerative changes 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for left knee 
chondromalacia with patellofemoral degenerative changes has 
been accomplished.

In the June 2001 SOC and December 2001 SSOC, the veteran and 
his representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the March and 
September 2000 and April 2001 RO letters soliciting 
information and/or evidence, have been afforded ample 
opportunities to submit such information and evidence.  In 
the April 2001 letter, the RO informed the veteran and his 
representative what information and evidence the VA had 
obtained.  In the March and September 2000 letters, the RO 
informed the veteran what information and evidence he could 
submit to strengthen his claim; what the veteran could do to 
help with his claim; and when and where the veteran should 
send the information or evidence.  In addition, the September 
2000 RO letter informed the veteran that the VA would make 
reasonable efforts to help him obtain the evidence, such as 
medical records, necessary to support his claim, if he gave 
the VA enough information about them (specifically, the name 
and address of the providers, and the time frame covered) and 
signed a medical release so that the VA could request them 
from the person or agency that had them.  In light of the 
above, and in view of the fact that there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the Board also finds that the statutory and 
regulatory requirement that the VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA is not at issue 
in this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159).  Thus, the Board finds that the VA's 
duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran and his representative have 
submitted VA and military medical records in support of his 
claim.  The RO has undertaken efforts to assist him by 
obtaining evidence necessary to substantiate his claim, to 
include affording him a comprehensive VA examination in 
December 2000 and obtaining copies of his VA outpatient 
treatment records.  Neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a higher evaluation 
for left knee chondromalacia with patellofemoral degenerative 
changes on the merits, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

I. Background

On December 1999 VA outpatient evaluation, the veteran 
complained of left knee pain with clicking sounds with 
repetitive movement.  Current examination shoed left knee 
crepitus with patellar movement.  The ligaments were intact.  
The drawer sign was negative.  Strength was 5+.  The 
diagnostic impression was arthritis.  When seen again in mid-
January 2000 on initial outpatient evaluation for physical 
therapy, he complained of sharp left knee pain aggravated by 
exercises, moving from a sitting to standing position, 
walking on unlevel terrain, and climbing stairs.  It was 
relieved by rest.  On current examination, posture and active 
range of motion were within normal limits.  Left knee 
strength was 4+/5 on extension and 5/5 on flexion.  There 
were no complaints of numbness or tingling.  There was 
moderate tightness in the hamstrings.  There were no 
observable gait abnormalities.  The McMurray test, the 
anterior drawer sign, and a varus/valgus stress test were all 
negative.  There was no tenderness to palpation.  The 
assessment was that the veteran objectively had mild weakness 
in the left knee extensors and moderate hamstring tightness.  

On evaluation in late January 2000, the McConnell test was 
positive at 45 degrees of flexion of the left knee.  The 
assessment was that the veteran had not shown progress with 2 
weeks of physical therapy consisting solely of knee 
strengthening exercises.  On evaluation in early February, 
there was full left knee range of motion.  The assessment was 
left knee degenerative arthritis.  In mid-February, physical 
therapy was discontinued, at the end of which the veteran 
reported no significant change in his left knee pain level or 
symptoms.  His knee strength was noted to have improved to 
5/5 throughout. 

When seen in the orthopedic clinic in early March 2000, the 
veteran complained of anterior left knee pain.  On 
examination, there was significant patellofemoral crepitus.  
X-rays revealed very mild degenerative osteoarthritic changes 
involving the medial aspect of the left knee.  This was 
associated with mild narrowing of the joint spaces.  The 
impression was very mild degenerative joint disease.  In mid-
March, the veteran complained of much left knee pain, 
especially when dancing or on prolonged walking.  On 
examination, the examiner noted that the veteran had pain 
only after much activity.  The assessment was left knee 
degenerative arthritis.  He complained of left knee pain when 
seen again in mid-April.

When seen in the orthopedic clinic in mid-May 2000, the 
veteran complained of persistent and recurrent left knee 
pain, especially when attempting to stand, squat, or climb 
stairs.  The veteran was noted to be employed as a dental 
technician, which job required standing.  On examination, he 
was ambulatory without external support, and gait was stable.  
There was a well-healed medial parapatellar scar on the left 
side.  There were no major angular deformities.  There was a 
1.5 centimeter atrophy of the left thigh, as compared to the 
right.  There was no effusion.  General motion and stability 
were intact.  X-rays showed a diminution in the medial joint 
space compared to the lateral side.  There were marginal 
osteophytes.  There was some flattening of the medial femoral 
condyle.  The assessment was left knee medial compartment 
arthritis. 

Magnetic resonance imaging (MRI) of the left knee in late May 
2000 revealed severe chondromalacia and patellofemoral 
degenerative changes, including bone bruising and 
osteochondrosis/necrosis, and degenerative cysts.  
Examination in the orthopedic clinic the next day showed a 
well-healed medial patellar scar.  There was no effusion or 
evidence of meniscal derangement.  The collateral ligaments 
were intact.  There was retropatellar pain and tenderness on 
anterior pressure on the patella.  A patellar brace was 
continued.  When seen again a week later in late May, 
examination of the left medial femoral condyle showed that 
that area was relatively asymptomatic to finger pressure.  
There was no tenderness on the lateral joint line when the 
knee was either fully flexed or extended.  The veteran 
declined arthroscopy.  The examiner informed the veteran that 
he would be a candidate for a total knee replacement at a 
later date if degenerative changes developed throughout the 
knee.  In view of his present range of motion from 0 to 130 
degrees, the examiner opined that this was not likely to be 
necessary for many years, and the veteran was to continue 
with his work as a dental technician on a full-time basis.

In June 2000, the veteran complained of left knee pain with 
prolonged standing or walking.  On examination, he wore a 
knee cage.  There was no swelling, redness, or effusion.  
There was crepitation bilaterally, greater on the left.  
There was moderate retropatellar and mild lateral joint line 
tenderness.  There was no instability.  The assessment was 
severe left knee degenerative joint disease.  

On VA examination of December 2000, the veteran was noted to 
be taking pain medication for his left knee.  He complained 
of  recurrent and increasing left knee pain over the years, 
with pain primarily when ascending or descending stairs, 
kneeling, or bending.  He used a left knee brace.  On 
examination, the veteran walked with a slight limp.  He wore 
a knee brace with lateral metal supports.  There was a 
vertical surgical scar over the medial aspect of the left 
knee.  There was no tenderness to palpation and no pain on 
motion, and no swelling, deformity, or instability was 
demonstrated.  On range of motion testing, flexion was to 120 
degrees, and extension to 0 degrees.  The veteran complained 
of recurrent left knee pain but claimed no weakness, 
fatigability, decreased endurance, incoordination, or flare-
ups, and no weakness, fatigability, decreased endurance, or 
incoordination was noted on examination.  The examiner 
reviewed the abovementioned May 2000     X-ray and MRI 
findings, and the diagnoses were recurrent left knee pain; 
status post open surgery; and severe chondromalacia, 
patellofemoral degenerative changes, osteochondrosis-
necrosis, and other changes as noted on the MRI report.

A July 2001 military outpatient record shows the veteran's 
complaints of left knee pain, for which he took medication, 
and giving-way of the knee with pain.  On examination, there 
was 3+ patellofemoral crepitus with range of motion, which 
was from 0 to 120 degrees.  There was +5 hyperextension.  
There was effusion, particularly with palpation of the left 
knee peripatellar area.  There was no mid-line or joint line 
tenderness.  There was no anterior-posterior or mid-line 
laxity.  After a review of the veteran's X-ray and MRI 
findings, the assessment was that he had good left knee range 
of motion, but severe chondromalacia patella and 
patellofemoral arthritis.           

II.        Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of 2 ratings apply under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.        
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

To give the veteran every possible consideration, the Board 
will consider all applicable DCs in evaluating his left knee 
disability.  Under DC 5003, degenerative arthritis (to 
include hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  When, however, limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a 10 percent evaluation is assignable each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating.  A 20 percent rating requires moderate impairment.  A 
30 percent rating requires severe impairment.  38 C.F.R. 
§ 4.71a, DC 5257.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent rating.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

In this case, the veteran contends that his left knee 
disability is more disabling than currently evaluated.  He 
asserts that the X-rays and MRI findings support a 20 percent 
or 30 percent rating.  However, after consideration of the 
pertinent evidence of record in light of the veteran's 
contentions and the abovementioned criteria, the Board finds 
that a rating in excess of the currently-assigned 10 percent 
for left knee chondromalacia with patellofemoral degenerative 
changes is not warranted under any applicable rating 
criteria.  The actual extent of the veteran's functional loss 
associated with his left knee chondromalacia with 
patellofemoral degenerative changes does not warrant more 
than a 10 percent rating under any applicable DC.

While the veteran has subjectively complained of left knee 
pain and the specific radiographic findings may show severe 
changes, the evidence does not show that he, as a whole, has 
either moderate or severe functional impairment of the left 
knee that would support a 20 percent or 30 percent rating 
under DC 5257, respectively.  Rather, those findings from 
1999 to 2001 consistently show no more than slight functional 
left knee impairment, and there have been no findings of 
subluxation, instability, or laxity.  His knee pain is 
claimed to be aggravated by exercises, walking on unlevel 
terrain, climbing stairs, or with prolonged standing or 
walking, but otherwise he has full extension and only slight 
limitation of knee flexion, as well as very good muscle 
strength.  With full extension and flexion to 120 or 130 
degrees, a rating in excess of 10 percent is not warranted 
under either DC 5261 or 5260, respectively.      

The Board finds that the veteran is adequately compensated 
for his left knee chondromalacia with patellofemoral 
degenerative changes at 10 percent, even with consideration 
of factors noted in DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  
None of the DeLuca factors - weakness, excess fatigability, 
or incoordination - are shown.  As indicated above, the 
comprehensive and thorough December 2000 VA examination 
showed no tenderness to palpation of the left knee, no pain 
on motion, and no swelling, deformity, or instability.  
Moreover, the examiner noted that the veteran claimed no 
weakness, fatigability, decreased endurance, incoordination, 
or flare-ups, and he specifically found none such on 
examination.  

Under these circumstances, the Board finds that there is no 
schedular basis for assignment of more than the current 10 
percent evaluation under any potentially applicable DC.  

Additionally, there is no showing that the veteran's left 
knee chondromalacia with patellofemoral degenerative changes 
reflects so exceptional or unusual a disability picture so as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  While in May 2000 the veteran was 
considered a long-term candidate for a total left knee 
replacement, this was only contingent upon the development of 
degenerative changes throughout the knee at a later date; 
noting his present good range of knee motion, the examiner 
opined that no knee replacement was likely to be necessary 
for many years, and the veteran was advised to continue his 
work as a dental technician on a full-time basis.  The record 
does not indicate that the veteran has been absent from work 
due to his left knee disability.  In the absence of evidence 
that his left knee disability has negatively impacted or 
compromised the continuity of his employment, the Board must 
conclude that that more interference than contemplated in the 
current 10 percent rating simply is not shown.  Moreover, the 
left knee chondromalacia with patellofemoral degenerative 
changes has not required frequent periods of hospitalization, 
nor is it such an exceptional or unusual a disability as to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
refer the claim for accomplishment of the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned for left knee 
chondromalacia with patellofemoral degenerative changes is 
proper, and that the appeal for a higher rating must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The initial 10 percent rating assigned for left knee 
chondromalacia with patellofemoral degenerative changes is 
proper.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

